Citation Nr: 1504102	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-35 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from March 1959 to January 1963. 

This appeal is before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  It was remanded by the Board in September 2013.


FINDINGS OF FACT

1.  From the March 4, 2009, effective date of service connection to July 6, 2010, the Veteran's bilateral hearing loss was manifested, at worst, by Level IV hearing acuity in the right ear and Level V hearing acuity in the left ear.

2.  From July 7, 2010, to October 10, 2012, the Veteran's bilateral hearing loss was manifested, at worst, by Level I hearing acuity in the right ear and Level V hearing acuity in the left ear.

3.  From October 11, 2012, to February 10, 2014, the Veteran's bilateral hearing loss was manifested, at worst, by Level II hearing acuity in the right ear and Level VI hearing acuity in the left ear.

4.  Beginning February 11, 2014, the Veteran's bilateral hearing loss was manifested, at worst, by Level I hearing acuity in the right ear and Level VI hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating for bilateral hearing loss of 10 percent, but no greater, from March 4, 2009, to July 6, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100, Tables VI, VIa, VII (2014).

2.  The criteria for a compensable rating for bilateral hearing loss from July 7, 2010, to October 10, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100, Tables VI, VIa, VII (2014).

3.  The criteria for a rating for bilateral hearing loss of 10 percent, but no greater, from October 11, 2012, to February 10, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100, Tables VI, VIa, VII (2014).

4.  The criteria for a compensable rating for bilateral hearing loss beginning February 11, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100, Tables VI, VIa, VII (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for bilateral hearing loss represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the initial rating did not trigger additional 38 U.S.C. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  Moreover, the Veteran was notified of regulations pertinent to the establishment of a disability rating and an effective date and in an April 2010 letter.  Dingess/Hartman, 19 Vet. App. at 478.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA medical records and identified private treatment records have been obtained.  Also, the Veteran was provided VA examinations of his hearing loss in July 2010, September 2012, and February 2014.  These examinations and their associated report were adequate.  Together, along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, in in accordance with the Board's September 2013 remand instructions, the Agency of Original Jurisdiction (AOJ) associated with the claims file previously missing records including April 2010 and May 2010 VCAA letters, an April 2010 VCAA notice response, VA treatment records from the VA Medical Center in Wilmington, Delaware, dated from December 2005 to May 2010, and a December 2010 notice of disagreement.  The AOJ also obtained VA treatment records since 2005 and provided the Veteran an adequate examination for his hearing loss in February 2014.  It furthermore sent the Veteran a letter in September 2013 requesting that he provide the names and addresses of any health care providers who had provided treatment for his service-connected bilateral hearing loss, as well as a signed authorization to enable it to obtain all outstanding pertinent medical treatment records from the ear, nose, and throat physician referenced in a December 2010 VA audiology treatment note.  The Veteran did not reply.

The Board notes that, on remand, the AOJ did not, as instructed in the Board's September 2013 remand, take appropriate steps to contact the audiologist who conducted the February 2009 and October 2012 private audiograms for purposes of clarification of the graphical audiograms.  Such clarification included providing the exact numbers, in decibels, for the puretone thresholds for each ear at the appropriate frequencies; clarifying whether speech discrimination testing was conducted using the Maryland CNC test; and clarifying whether puretone thresholds readings were conducted at the 3,000 Hertz frequency.  However, as discussed below, the Board has considered the February 2009 and October 2012 private audiograms in the light most favorable to the Veteran, which has resulted in higher ratings.  Thus, the AOJ's error in completing this action was nonprejudicial to the Veteran.

The Board therefore finds that the AOJ substantially complied with the Board's September 2013 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of disability ratings for hearing impairment are to be derived by mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In cases in which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

Specific provisions are in effect for "unusual patterns of hearing impairment," specifically cases where the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  In such cases, the Roman numeral designation for hearing impairment is determined from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86.  

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, as reflected in his December 2010 notice of disagreement, the Veteran asserts that his hearing loss had caused his wife and coworkers to complain about his hearing ability.  On VA examination in July 2010, September 2012, and February 2014, the Veteran reported that the impact of his hearing loss on his conditions of daily life were that he was required to use two hearing aids regularly.

The Veteran submitted a private audiological evaluation dated in February 2009.  The evaluation report reflects that, on audiometry testing, puretone hearing thresholds on audiometry testing at 1000, 2000, 3000, and 4000 Hertz, in decibels, were 65, 60, 60, and 60 in the right ear; and 65, 65, 65, and 60 in the left ear.  Average pure tone thresholds were 61.25 in the right ear, and 63.75 in the left ear.  Speech discrimination testing revealed scores of 96 percent in the right ear and 100 percent in the left.  

On that evaluation, pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) were 55 decibels or more for each ear, and application to these scores of table VIa results in the higher, and therefore more favorable, Roman numeral designations of IV in the right ear and V in the left.  This combination, when applied to table VII, results in a 10 percent rating for hearing impairment under DC 6100.  Thus, rating of 10 percent, but no greater, for bilateral hearing loss, beginning the March 4, 2009, date of service connection is warranted.

The Board notes that, while the February 2009 audiogram appears to signal a threshold of 60 decibels for the right ear and 65 for the left at 3000 Hertz, there is no clear mark at that level.  Also, while speech discrimination was performed, there is no indication that it was performed using the Maryland CNC test.  However, resolving reasonable doubt in the Veteran's favor, the Board finds that the puretone threshold levels were as indicated at the 3000 Hertz level, and that the Maryland CNC test was applied.  

On audiometry testing on July 7, 2010, and September 2012 VA examinations, the puretone threshold level averages on audiometry testing at 1000, 2000, 3000, and 4000 Hertz were 60 in the right ear and 58 in the left in July 2010, and 45 in the right ear and 68 in the left in September 2012.  The lowest scores on Maryland CNC speech discrimination testing were 100 percent in each ear.  Also, pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) were 55 decibels or more for the left ear on both examinations, but not for the right ear.

Application to these scores to table VI for the right ear and table VIa for the left, which results in the highest, and therefore most favorable, Roman numeral designations, results in Roman numeral designations of: II in the right ear and IV in the left in July 2010; and I for the right ear and V for the left in September 2012.  Each of these combinations, when applied to table VII, results in a 0 percent rating for hearing impairment under DC 6100.  Thus, beginning July 7, 2010, a rating of 0 percent for bilateral hearing loss is warranted.

The Veteran submitted another private audiological evaluation dated on October 11, 2012.  The evaluation report reflects that puretone hearing thresholds on audiometry testing at 1000, 2000, 3000, and 4000 Hertz, in decibels, were 50, 45, 50, and 50 in the right ear; and 70, 65, 70, and 85 in the left ear.  Average puretone thresholds were 48.75 in the right ear, and 72.5 in the left ear.  Speech discrimination testing revealed scores of 90 percent in the right ear and 86 percent in the left.  

On that evaluation, puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) were 55 decibels or more for the left ear but not the right, and application of these scores to tables VI and VIa, which results in the highest Roman numeral designations, result in designations of II in the right ear and VI in the left.  This combination, when applied to table VII, results in a 10 percent rating for hearing impairment under DC 6100.  Thus, a rating of 10 percent, but no greater, for bilateral hearing loss, beginning October 11, 2012, is warranted.

The Board again notes that, while the October 2012 audiogram appears to signal a threshold of 50 decibels for the right ear and 70 for the left at 3000 Hertz, there is no clear mark at that level, and that, while speech discrimination was performed, there is no indication that it was performed using the Maryland CNC test.  However, again, resolving reasonable doubt in the Veteran's favor, the Board finds that the puretone threshold levels were as indicated at the 3000 Hertz level, and that the Maryland CNC test was applied.  

On audiometry testing on February 11, 2014, VA examination, the puretone threshold level averages at 1000, 2000, 3000, and 4000 Hertz were 45 in the right ear and 75 in the left.  The scores on Maryland CNC speech discrimination testing were 100 percent in the right ear and 92 percent in the left.  Pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) were 55 decibels or more for the left ear, but not the right.

Application of these scores to table VI for the right ear and table VIa for the left, which results in the highest Roman numeral designations, results in designations of I in the right ear and VI in the left.  This combination, when applied to table VII, results in a 0 percent rating for hearing impairment under DC 6100.  Thus, beginning February 11, 2014, a rating of 0 percent for bilateral hearing loss is warranted.

The Board has considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  However, while the Board recognizes the Veteran's difficulties caused by his hearing loss disability, as discussed above, such disability is adequately contemplated in the applicable rating criteria.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Even considering the Veteran's hearing loss symptoms and functional impairment including his wife and coworkers complaining about his hearing ability and having to wear hearing aids, such difficulties do not represent an unusual disability picture given the ratings assigned above.  In view of the circumstances as a whole, the Board finds that the rating schedule is adequate, even in regard to the combined effect of the Veteran's service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Accordingly, an initial rating for bilateral hearing loss of 10 percent, but no greater, from March 4, 2009, to July 6, 2010, is warranted; a compensable rating for bilateral hearing loss from July 7, 2010, to October 10, 2012, is not warranted; a rating for bilateral hearing loss of 10 percent, but no greater, from October 11, 2012, to February 10, 2014, is warranted; and a compensable rating for bilateral hearing loss beginning February 11, 2014, is not warranted.  There is no basis for any further staged rating of the Veteran's disability pursuant to Fenderson.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.



ORDER

An initial rating for bilateral hearing loss of 10 percent, but no greater, from March 4, 2009, to July 6, 2010, is granted, subject to the laws and regulations controlling the award of monetary benefits.

A compensable rating for bilateral hearing loss from July 7, 2010, to October 10, 2012, is denied.

A rating for bilateral hearing loss of 10 percent, but no greater, from October 11, 2012, to February 10, 2014, is granted, subject to the laws and regulations controlling the award of monetary benefits.

A compensable rating for bilateral hearing loss beginning February 11, 2014, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


